

116 HCON 118 IH: Directing the Secretary of the Senate to make a correction in the enrollment of the bill S. 2330.
U.S. House of Representatives
2020-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 118IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2020Mr. Ted Lieu of California (for himself, Mrs. Brooks of Indiana, Ms. DeGette, and Mr. Curtis) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONDirecting the Secretary of the Senate to make a correction in the enrollment of the bill S. 2330.That in the enrollment of S. 2330, an Act to amend the Ted Stevens Olympic and Amateur Sports Act to provide for congressional oversight of the board of directors of the United States Olympic and Paralympic Committee and to protect amateur athletes from emotional, physical, and sexual abuse, and for other purposes, the Secretary of the Senate shall—(1)in subsection (b)(2)(D) of section 220504 of title 36, United States Code, as amended by section 6(b)(2) of the Act, strike percent;(2)in subsection (a)(1)(H) of section 220541 of title 36 United States Code, as added by section 8(a)(1)(B) of the Act, strike in a manner than and insert in a manner that;(3)in subsection (f)(4)(B) of section 220541 of title 36 United States Code, as added by section 8(a)(1)(E) of the Act, insert and the Committee on the Judiciary after the Committee on Energy and Commerce; (4)amend paragraph (1) of section 220541(g) of title 36, United States Code, as added by section 8(a)(1)(E) of the Act, to read as follows:(1)Mandatory payments(A)Fiscal year 2021On January 4, 2021, the corporation shall make a mandatory payment of $20,000,000 to the Center for operating costs of the Center for fiscal year 2021.(B)Subsequent fiscal yearsFor fiscal year 2022 and each year thereafter, the corporation shall make a mandatory payment of $20,000,000 to the Center not later than the close of business on the first regular business day in January.; and(5)in subsection (h)(2)(C)(iii) of section 220541 of title 36 United States Code, as added by section 8(a)(1)(E) of the Act, insert and the Committee on the Judiciary after the Committee on Energy and Commerce.